Citation Nr: 1310960	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder (MDD) prior to March 28, 2007.

4.  Entitlement to an initial disability rating in excess of 30 percent for recurrent perirectal abscesses prior to October 3, 2007.

5.  Entitlement to an initial disability rating in excess of 10 percent for thoracic spine dextroscoliosis prior to September 26, 2003.  

6.  Entitlement to an initial disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee.

7.  Entitlement to an initial disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to June 1994.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from August 2003, October 2003, January 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an April 2008 statement, the Veteran clarified that she was only appealing an initial rating in excess of 30 percent for recurrent perirectal abscesses prior to October 3, 2007, an initial rating in excess 30 percent for major depressive disorder prior to March 28, 2007, and an initial rating in excess of 10 percent for thoracic spine dextroscoliosis prior to September 26, 2003.  Therefore, the claims are limited to these staged ratings.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where there is clear intent a claimant may limit the appeal to a specific rating).

In May 2010, the Board remanded the claims for a hearing before a Decision Review Officer, which was held in October 2010.

The Veteran's claim for service connection for a left shoulder disability was previously denied in a September 2001 rating decision, which she did not appeal.  However the evidence associated with the claims file since the issuance of the September 2001 rating decision includes relevant service treatment records submitted by the Veteran that were not in the claims folder at the time of that rating decision.  Pursuant to 38 C.F.R. § 3.156(c)(1)(i), the claim pertaining to such disability must be reconsidered de novo and the Board has characterized the issue on appeal accordingly.  

In April 2011, the Board relevantly granted earlier effective dates for service connection for retropatellar pain syndrome of the left and right knees, for thoracic spine dextroscoliosis, and for major depressive disorder and remanded these issues for the assignment of disability ratings from the date service connection was granted and also remanded the claims for service connection for left shoulder, cervical spine and lumbar spine disabilities to obtain further treatment records and afford the Veteran VA examinations to determine the etiology of such disabilities.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

A February 2013 rating decision subsequently granted the Veteran's claim for cervical degenerative disc disease and associated left and right upper extremity radiculopathy.  The Veteran has not as yet appealed the initial disability ratings assigned for these disabilities and the issue is no longer for appellate consideration.

The issues of entitlement to service connection for a lumbar spine disability, entitlement to an initial increased disability rating for MDD prior to March 28, 2007, entitlement to an initial increased disability rating for thoracic spine dextroscoliosis prior to September 26, 2003, and entitlement to initial increased disability ratings for left and right knee retropatellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Competent evidence of record etiologically links the Veteran's currently diagnosed left shoulder bursitis to her service.

2.  Prior to October 3, 2007, the Veteran's recurrent perirectal abscesses were manifested by no more than occasional involuntary bowel movements necessitating the wearing of pads; there was no evidence of extensive leakage or fairly frequent involuntary bowel movements.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, left shoulder bursitis was incurred during her period of active duty service.  38 U.S.C.A. § 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2012).

2.  The criteria for an initial disability rating in excess of 30 percent for recurrent perirectal abscesses prior to October 3, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2012).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2003, April 2003, June 2003 and August 2009.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The notice letters also instructed the Veteran to submit evidence that her service-connected disabilities had increased in severity.

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.  A May 2011 VA letter advised the Veteran that VA had attempted to secure copies of her service treatment records without success and requested she provide any copies she might possess of her service treatment records or advise VA where such records might be located.  The Veteran subsequently provided copies of service treatment records in her possession.  The August 2009 notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in August 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained VA records and private medical records.  Transcripts of the Veteran's testimony at two DRO hearings are of record, as are records from the Social Security Administration.  The RO attempted to obtain the Veteran's service treatment records.  The record reflects that the RO requested records from all known sources and continued to search for the Veteran's service treatment records until it determined that such records were unavailable.  The RO made a Formal Finding of Unavailability of Service Treatment Records in February 2013.  As noted above, the RO notified the Veteran of the unavailability of her service treatment records and requested that she submit copies of any service treatment records in her possession.  The record reflects that the Veteran submitted a substantial packet containing copies of the service treatment records she had in her possession.  Moreover, the only two issues decided in this decision are entitlement to service connection and entitlement to an increased rating.  As an increased rating claim is determined by evidence of the current severity of the service-connected disability, service treatment records are generally irrelevant to determining these types of claims.  Although service treatment records are very relevant to determining entitlement to service connection, in this case, the service connection claim has been granted.  As such, the Board finds that there is no prejudice to the Veteran resulting from any service treatment records that were not associated with her claims file. 

The Veteran was afforded VA examinations in July 2003, September 2003, August 2006, November 2012 and February 2013.  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports in aggregate are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F. 3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (Holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the above-cited statutes and regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

Lay assertions of record must be fully considered in making all determinations.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether lay evidence is competent must determined on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Veteran contends that she currently has a left shoulder disability that had its onset in service as evidenced by repeated treatment for complaints of left shoulder pain.  Alternatively, the Veteran contends that her current left shoulder disability is either proximately caused by or aggravated by either her service-connected cervical spine disability or fibromyalgia.  

The Veteran's service treatment records show she first sought treatment for left shoulder pain in February 1993, diagnosed as myalgia.  As early as April 1993, she was diagnosed with myofascial pain syndrome (MFPS) of the left shoulder and issued a physical profile for such.  She continued to intermittently complain of left shoulder pain and was repeatedly diagnosed with MFPS as late as June 1994.  

Post service private treatment records show the Veteran initially complained of left shoulder pain after a work-related injury in July 1999.  An X-ray study of the left shoulder conducted that same month revealed a partial separation of the acromioclavicular (AC) joint.  Subsequent treatment records show her complaints of left arm pain were frequently linked to her cervical spine disability and considered to be radicular symptoms as early as August 2002.  Private physician evaluations in May 2005, January 2006 and October 2007 attribute her left shoulder complaints to nerve root compression or cervical radiculopathy.  However, the July 2003 VA examiner diagnosed left shoulder bursitis and noted that the Veteran's symptoms had their onset in service.  There is no other diagnosis of a left shoulder strain or bursitis of record, and the November 2012 VA examiner, after examining the Veteran and reviewing her claims file, determined that her current left shoulder symptoms were due to a neurological condition, noting that the X-ray studies of the shoulder did not indicate pathology and her symptoms did not change with motion of the shoulder.  The examiner opined that it is at least as likely as not that her original shoulder symptoms were a result of her cervical disc condition.  

A February 2013 rating decision granted service connection for the Veteran's diagnosed cervical degenerative disc disease and bilateral upper extremity radiculopathy and myalgia, assigning separate ratings for each upper extremity. 

Although the February 2013 VA examiner determined that the Veteran's left shoulder complaints are symptoms of her service-connected cervical spine and left upper extremity radiculopathy, the July 2003 VA examiner diagnosed left shoulder bursitis and etiologically linked it to her left shoulder complaints in service.  

The Board finds that the evidence is at least in equipoise.  Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for left shoulder bursitis is warranted.  

Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's recurrent perirectal abscesses are rated as 30 percent disabling prior to October 3, 2007, under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7332.  Under Diagnostic Code 7332, for impairment of sphincter control of the rectum and anus a 30 percent evaluation is warranted when there is occasional involuntary bowel movements necessitating wearing of a pad.  A 60 percent evaluation is warranted when there is extensive leakage and fairly frequent involuntary bowel movements.  A maximum 100 percent evaluation is warranted when there is complete loss of sphincter control.  

Private treatment records show the Veteran was treated in May 1995 for an abscess on the left labia and left medial thigh.  A January 2006 private treatment record notes that the Veteran had experienced some urinary and fecal incontinence due to her recurrent perirectal abscesses.  Physical examination revealed a fistula.  There are no other relevant treatment records, although the August 2006 VA examination report indicates that the Veteran had recurrent perirectal abscesses incised and drained in 1994, 1995, 1999, 2002, December 2005 and May 2006.  

The August 2006 VA examination report further indicates that recurrence of the perirectal abscesses occur approximately every 4 to 6 months apart and that she has the abscesses incised and wears 3 pads a day for approximately 4 days until the drainage from the incision stops.  She reported having a loss of control of her bowel movements to the extent that she has to change clothes, approximately every two weeks.  There was decreased tone in the sphincter muscles at the time of the examination.  However, the examiner found no evidence of continuous fecal leakage, clinical signs of anemia or fissures.  

Prior to October 7, 2007, the evidence of record shows that the Veteran's disability has predominately involved loss of sphincter control and fecal leakage and her disability has been appropriately rated under Diagnostic Code 7332.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.  Although the Veteran testified at an October 2010 that her perirectal abscesses bothered her as much in 2003 as they did in 2010, there is no contemporary clinical evidence to support her contention, and objective evidence that she reported no more than intermittent drainage and occasional (approximately every two weeks) involuntary bowel movements.  Her private physician's October 7, 2007, letter is the first evidence that her recurrent perirectal abscess condition had worsened.  The examiner specifically stated that the condition had worsened since the August 2006 VA examination and that she now experienced extensive leakage and frequent involuntary bowel movements due to partial loss of sphincter control.  Her symptomology prior to October 7, 2007, is consistent with the rating criteria associated with the currently assigned 30 percent evaluation under Diagnostic Code 7332.  At no point prior to October 7, 2007, did the Veteran's disability more closely approximate the symptomatology of extensive leakage and fairly frequent involuntary bowel movements to warrant a 60 percent rating.  At most, the Veteran's contemporary reports were of involuntary bowel movements approximately every two weeks that resulted in some fecal leakage.  Such reports are not consistent with extensive leakage or fairly frequent episodes of involuntary bowel movements.  Moreover, although the August 2006 VA examination report shows decreased sphincter control, there is no indication of complete loss of sphincter control.  

As there is no objective evidence of extensive leakage or fairly frequent involuntary bowel movements, the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for recurrent perirectal abscesses; there is no doubt to be resolved; and a rating in excess of 30 percent prior to October 7, 2007, is not warranted.

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected perirectal abscesses are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for her perirectal abscesses (fecal leakage, decreased sphincter tone).  Moreover, higher schedular ratings are available, but the Veteran did not manifest symptoms such as extensive leakage or fairly frequent involuntary bowel movements to warrant a higher schedular rating.  As such, it cannot be said that the available schedular evaluations are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

A claim for a total evaluation due to individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  During the pendency of this appeal, the RO granted a TDIU from April 18, 2005.  The record shows that the Veteran last worked on April 17, 2005.  Therefore, the issue of entitlement to a total disability rating based on TDIU is now moot.  


ORDER

Service connection for a left shoulder disability is granted.  

Entitlement to an initial disability rating in excess of 30 percent for recurrent perirectal abscesses prior to October 3, 2007, is denied.  



REMAND

The case was previously remanded in April 2011, in part, to afford the Veteran another VA orthopedic examination to determine whether she had a current low back disability etiologically related to her service or service-connected disability.  The examiner was to initially determine whether any diagnosed low back disability was a congenital or developmental defect, and if so, whether any superimposed disease or injury occurred during her service.

Congenital or developmental conditions are subject to special rules under VA regulations.  A congenital defect is not service connectable as it is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, a congenital defect can be subject to superimposed disease or injury; if such a superimposed disease or injury occurs during military service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id.  

The prior remand instructions directed that if the examiner determined that the Veteran's low back disability was not congenital, he/she was to provide an opinion whether it was as likely as not that the low back disability had its onset in service, was etiologically related to service, or was caused or aggravated by the Veteran's service-connected disabilities.  

Pursuant to the April 2011 Board remand, the Veteran underwent a VA examination in November 2012.  Although the examiner stated that an opinion regarding whether the Veteran's lumbar spine disability was proximately due to or aggravated by either his service-connected thoracic spine dextroscoliosis or fibromyalgia was not possible without resorting to mere speculation, he did not provide opinions as to whether the Veteran's low back disability was a congenital or developmental defect, and if so, whether there was a superimposed disease or injury in service.  Nor did the examiner address whether the Veteran's low back disability, if found to not be a congenital or developmental defect, was at least as likely as not caused or aggravated by service as directed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the issue of entitlement to increased ratings for bilateral knee disability, the July 2003 VA examiner indicated that there was additional limitation of motion based on pain, but did not indicate in terms of degrees how much additional limitation of motion existed.  The February 2013 VA orthopedic examiner indicated that the Veteran's bilateral knee range of motion was impacted by additional "functional loss" that was described as "less movement", but once again, the examiner did not define this decrease in movement in terms of degrees of limitation to range of motion.  Therefore, the Board finds these examinations to be inadequate for rating purposes and determines that a new examination is warranted.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the Veteran's claims for increased initial disability ratings for MDD prior to March 28, 2007, and for thoracic spine dextroscoliosis, prior to September 26, 2003, in light of the Board's granting an effective date of August 18, 2000, for service connection for both disabilities, the April 2011 remand directed that disability ratings be assigned for both disabilities to the date service connection was granted.  Although a May 2011 rating decision states that the Veteran's current 50 percent disability rating for MDD was effective from the date service connection was granted, August 18, 2000, the combined evaluation for compensation does not reflect this increase and the accompanying May 2011 VA notice letter advises the Veteran that the original 30 percent evaluation was assigned from the earlier effective date of August 18, 2000.  Likewise, the May 2011 rating decision also states that the Veteran's current 20 percent disability rating for thoracic spine dextroscoliosis was effective from the date service connection was granted, while the combined evaluation and accompanying VA notice letter do not reflect this increased disability rating prior to September 26, 2003.  Clarification is required regarding these inconsistencies in the May 2011 rating decision.  

Finally, with regard the Veteran's claim for an increased initial disability rating for thoracic spine dextroscoliosis prior to September 26, 2003, the regulations for evaluating spine disabilities were amended effective September 26, 2003.  As the Veteran filed her claim for service connection for this disability prior to the effective date for the amended rating criteria, she is entitled to the application of the version of the regulation that is most favorable to her from the effective date of the new criteria, but only the former criteria are to be applied prior to the effective date of the new criteria.  See VAOPGCPREC 3-2000.  Accordingly, her claim for an increased initial disability rating must be considered under the previous regulations, notably 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002) prior to September 26, 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2012 VA examiner, if available, to include a copy of this remand.  The entire claim file must be reviewed by the examiner.  

(1) Based on review of all the evidence of record, the examiner must first determine if the Veteran's lumbar spine disability (to include stenosis and/or scoliosis, if present) is/are congenital or developmental defect(s) or disease(s).

For purposes of this question, a "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature and a "disease" is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology and prognosis may be known or unknown.

(2) If any of the Veteran's current back conditions are congenital or developmental defects, please opine as to whether it is at least as likely as not (50% or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during her military service, to include as a result of the documented complaints of low back pain in August 1993 in service. 

(3) If any of the Veteran's current low back conditions are congenital or developmental diseases, please opine as to whether it is at least as likely as not (50% or greater probability) that the developmental disease was aggravated during the Veteran's military service, to include the documented complaints of low back pain in August 1993.

(4) If the examiner finds that the Veteran's spine disability (or disabilities) is/are not congenital or developmental in nature, the examiner must provide an opinion as to whether it is it at least as likely as not (50% or greater probability) that the Veteran's current disability (or disabilities) is/are etiologically related to her military service, to include the documented low back pain in August 1993.  

(5) A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  

(6) If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

(7) If the November 2012 VA examiner is unavailable, schedule the Veteran for another examination by an appropriately qualified medical professional who is to examine the Veteran and provide the above opinions.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.  

2.  Provide the Veteran another VA orthopedic examination to determine the current severity of her bilateral retropatellar pain syndrome.  The claims folder, a copy of this remand, and any relevant medical records should be made available to the examiner for review in conjunction with the examination.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  In addition, the examiner should indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the left and/or right knee; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  

The examiner should specifically indicate the presence or absence of any lateral instability and/or recurrent subluxation in both knees.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

3.  Clarify whether the May 2011 rating decision assigned an initial 50 percent disability rating for MDD from August 18, 2000, and an initial 20 percent disability rating for thoracic spine dextroscoliosis, also from August 18, 2000.  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the issues on appeal, with consideration of prior regulations for the thoracic spine disability, prior to September 26, 2003.  If the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


